Exhibit 21.1 Subsidiaries of Rightside Group, Ltd. Subsidiaries Jurisdiction Acquire This Name, Inc. Nevada Beijing United TLD Tech Co., Ltd. China Domain Protection Services, Inc. Nevada DomainSite, Inc. Nevada DMIH Limited Ireland Hot Media, Inc. Delaware Mobile Name Services Incorporated Nevada Name.com, Inc. Nevada Name.com Canada Corp. Nova Scotia Name.net, Inc. Nevada Name104, Inc. Nevada Name105, Inc. Nevada Name106, Inc. Nevada Name107, Inc. Nevada Name108, Inc. Nevada Name109, Inc. Nevada Name110, Inc. Nevada Name111, Inc. Nevada Name112, Inc. Nevada Name113, Inc. Nevada Name114, Inc. Nevada Name115, Inc. Nevada Name116, Inc. Nevada Name117, Inc. Nevada Name118, Inc. Nevada Name119, Inc. Nevada Name120, Inc. Nevada Name121, Inc. Nevada Name122, Inc. Nevada Name123, Inc. Nevada Name124, Inc. Nevada Rightside Canada, Inc. Canada Rightside Domains Europe Limited Ireland Rightside Operating Co. Delaware Sipence, Incorporated Nevada United TLD Holdco Ltd. Cayman Islands Vedacore.com, Inc. Nevada
